STEWART, District Judge.
These are four separate 'actions brought by various film distributors claiming damages arising from the alleged fraudulent conduct of the defendants in their contractual relationships with the plaintiffs. In each case the defendants filed a motion for a more definite statement under Rule 12(e) of the Federal Rules of Civil Procedure, 28 U.S.C. and plaintiffs have filed a motion for the production of certain documents pursuant to Rule 34. All of the complaints are identical so that the issues presented in each case and on each motion are the same. The motions were joined for argument and will be disposed of together.
The motions for a more definite statement are controlled by the decision of this Court in Paramount Film Distributing Corporation v. Jaffurs, D.C.W.D.Pa. 1951, 11 F.R.D. 437. We there decided that the complaint filed in that case and six companion cases was sufficient and required no additional pleading since it gave sufficient notice of the nature and basis of the claim asserted to enable defendants to frame a responsive pleading; The complaint in each of these cases is essentially the same as the complaints in the seven cases referred to and requires no further particularization to enable defendants to frame a responsive pleading. Defendants’ motion for a more definite statement will be denied.
Plaintiffs’ motions to produce remain for disposition. At the close of the oral argument, counsel for both parties indicated that this matter would be disposed of pursuant to agreement of the parties. After several inquires by the Court, counsel for defendants informed us that they have complied with plaintiffs’ requests and have produced most, if not all, of the *516documents requested. In view of this information, we will deny plaintiffs’ motions. However, if it should appear that documents or other items requested have not been produced, counsel for plaintiffs will be granted leave to reinstate their motions with respect to those items, and we will consider the propriety of the request at that time.